Fourth Court of Appeals
                                        San Antonio, Texas

                                              JUDGMENT
                                            No. 04-16-00121-CV

                                              Nancy ALANIS,
                                                 Appellant

                                                       v.

      WELLS FARGO BANK NATIONAL ASSOCIATION, as Trustee for the Pooling and
    Servicing Agreement Dated October 1, 2006 Securitized Asset Backed Receivables LLC Trust
                 2006-NC3 Mortgage Pass Through Certificates Series 2006 NC3;
               Mackie Wolf Zientz & Mann, P.C.; and Ocwen Loan Servicing, LLC,
                                           Appellees

                      From the 45th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011-CI-02839
                             Honorable Gloria Saldana, Judge Presiding 1

      BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the Order Severing Plaintiff’s Claims
Against HomeEq Servicing Corporation is REVERSED, and the cause is REMANDED to the trial
court for further proceedings. It is ORDERED that appellant Nancy Alanis recover her costs of
this appeal from appellees Wells Fargo Bank National Association, as Trustee for the Pooling and
Servicing Agreement Dated October 1, 2006 Securitized Asset Backed Receivables LLC Trust
2006-NC3 Mortgage Pass Through Certificates Series 2006 NC3, Mackie Wolf Zientz & Mann,
P.C., and Ocwen Loan Servicing, LLC.

         SIGNED December 14, 2016.

                                                        _____________________________
                                                        Sandee Bryan Marion, Chief Justice


1
  On March 3, 2016, the Honorable Gloria Saldana signed an order on a motion for partial summary judgment stating
the order disposes of all remaining parties and claims. On May 12, 2016, the Honorable Antonia Arteaga signed an
order vacating a default judgment entered against HomeEq Servicing Corporation. On May 24, 2016, the Honorable
Larry Noll signed an order severing appellant’s claims against HomEq Servicing Corporation into a separate cause
number.